ASSET PURCHASE AGREEMENT THIS AGREEMENT (together with the exhibits and schedules attached hereto, this “Agreement”) dated as of June , 2008. BETWEEN: DK GROUP N.A. N.V., a company incorporated in Curaçao, Netherlands Antilles and having a registered address at Kaya W.F.G. (Jombi) Mensing 36, Curaçao, Netherlands Antilles (herein called the “Seller”) AND: 1ST HOME BUY AND SELL LTD., a company incorporated under the laws of the State of Nevada and having a registered address at 15612-37A Avenue, Surrey, BC CANADA V3S 0H7 (herein called the “Purchaser”) WHEREAS, the Purchaser desires to purchase and acquire from the Seller and the Seller desires to sell and assign to the Purchaser all of the Seller’s rights, title and interest in all assets and liabilities that belong to the Seller other than those assets and liabilities specifically set forth in Schedule A attached hereto (the “Assets and Liabilities”); and WHEREAS, the parties desire to enter into this Agreement to set forth their mutual agreements concerning the above matter; NOW, THEREFORE, in consideration of the mutual promises of the parties hereto, and of good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is mutually agreed by and between the parties hereto as follows: ARTICLE 1 SALE AND TRANSFER OF ASSETS AND LIABILITIES; CLOSING 1.1Sale of Assets and Liabilities. Subject to the terms and conditions of this Agreement and in reliance upon the representations, warranties, covenants and agreements contained herein, at the closing of the transactions contemplated hereby, the Seller will sell, convey, assign and transfer the Assets and Liabilities to the Purchaser, and the Purchaser will purchase and acquire the Assets and Liabilities from the Seller. 1.2Forward Split. Upon the satisfaction of the Conditions Precedent set forth in this Agreement and prior to Closing (as defined herein), the Purchaser shall complete a forward split of its authorized and issued share capital on a one old share for 3 new shares basis. 1 1.3Consideration.In consideration of the sale, transfer and assignment to the Purchaser of the Assets and Liabilities, the Purchaser shall, at Closing, issue in the name of the Seller or in such other name as the Seller may otherwise direct, an aggregate of 40,222,095 shares of common stock of the Purchaser (the "Shares") equal to approximately 81% of the shares of common stock of the Purchaser on a fully diluted basis (hereinafter referred to as the “Purchase Price”); provided, however, that if the Purchaser has not obtained financing in the aggregate amount of at least $45 million within nine months of the Closing, the Escrow
